DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, R1-1906170 to Vivo (hereinafter “Vivo”)) does not disclose, with respect to claim 1, based upon the determination that the user equipment has missed, or will miss, the at least one power saving signal monitoring occasion, causing the user equipment to monitor a physical downlink control channel on the first bandwidth part during an on-duration of discontinuous reception-cycle as claimed.  Rather, Vivo teaches skipping the PDCCH monitoring in the upcoming DRX on duration if UE does not detect WUS (section 2.1.2).  The same reasoning applies to claims 8 and 14 mutatis mutandis.  The prior art in the record also does not disclose, with respect to claim 20, based upon the causing of the user equipment to monitor the physical downlink 6S.N.: 16/862,807 Art Unit: 2414 control channel on the first bandwidth part during the on-duration of discontinuous reception, causing the on-duration of discontinuous reception-cycle to be reduced relative to a previous on-duration of discontinuous reception as claimed.  The same reasoning applies to claims 21 and 22 mutatis mutandis.  The prior art in the record also does not disclose, with respect to claim 23, based upon the determination that the inactivity timer has expired during the on- duration of discontinuous reception-cycle after the user equipment wake up has been triggered, causing the user equipment to monitor a physical downlink control channel for the on-duration of discontinuous reception as claimed.  The same reasoning applies to claims 24 and 25 mutatis mutandis.  Accordingly, claims 1-25 are allowed.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nimbalker et al. (US Pub. 2022/0078879) teaches if the UE does not detect a WUS in a WUS monitoring occasion, the UE may skip PDCCH monitoring during the PDCCH monitoring occasion (e.g., an occasion during the DRX ON-duration) associated with the WUS monitoring occasion and continue to monitor WUS in subsequent WUS monitoring occasion(s) [0064].
Dalsgaard et al. (US Pub. 2012/0230238) teaches continuously monitoring the PDCCH while a DRX Inactivity Timer (number of consecutive TTIs during which the UE monitors the PDCCH after successfully decoding a PDCCH indicating an initial UL or DL user data transmission for this UE) has not expired [0014].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CLEMENCE S HAN/Primary Examiner, Art Unit 2414